People v Johnson (2019 NY Slip Op 05837)





People v Johnson


2019 NY Slip Op 05837


Decided on July 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 30, 2019

Sweeny, J.P., Gische, Tom, Mazzarelli, Kern, JJ.


7446 1223/11

[*1]The People of The State of New York, Respondent,
vGilroy Johnson, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (William Mogulescu, J.), rendered June 10, 2014,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and a decision and order of this Court having been entered on October 23, 2018, holding the appeal in abeyance (165 AD3d 556 [1st Dept 2018]), and upon the stipulation of the parties hereto dated May 3, 2019,
It is unanimously ordered that the said appeals be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JULY 30, 2019
CLERK